





CITATION:
Toronto-Dominion Bank v. Di Iorio, 2011 ONCA
          792



DATE: 20111214



DOCKET: C53894



COURT OF APPEAL FOR ONTARIO



MacPherson, Juriansz and Epstein JJ.A.



BETWEEN



The Toronto-Dominion Bank



Plaintiff (Respondent)



and



Elio David Di Iorio and Sandra Kathleen Di Iorio, also
          known as Sandra Kathleen Cunningham



Defendants (Appellants)



Elio Di Iorio and Sandra Di Iorio, appellants appearing in
          person



Philip Polster, for the respondent



Heard:
December 12, 2011



On appeal from the order of Justice David Price of the
          Superior Court of Justice dated June 2, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The appellants appeal from the summary judgment granted by Price J. of
    the Superior Court of Justice on June 2, 2011.  The judgment was in favour of
    the respondent T-D Bank in two amounts, $156,603.46 and $22,178.78, relating to
    mortgage, line of credit, and credit card debts owed by the appellants.

[2]

The appellants contend that the motion judge erred by not accepting that
    the documents they submitted to the respondent, namely, so-called
    Bill-Consumer Purchases were legal tender for their debts.

[3]

We disagree.  The appellants documents have no commercial value
    whatsoever.  Accordingly, the appellants debts to T-D Bank remain unpaid.

[4]

The appeal is dismissed.  The respondent is entitled to its costs of the
    appeal fixed at $3000 inclusive of disbursements and HST.


